Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

              DISTRICT OF COLUMBIA COURT OF APPEALS

No. 18-BG-573

IN RE SCOTT M. MARINELLI
                                                            2018 DDN 28
A Suspended Member of the Bar of the
District of Columbia Court of Appeals

Bar Reg. No. 480602

BEFORE: Easterly and McLeese, Associate Judges, and Ruiz, Senior Judge.


                                   ORDER
                              (FILED—June 30, 2022)

       On further consideration of the court’s May 29, 2018, order suspending
respondent Scott M. Marinelli and staying this matter; the certified copy of the order
from the state of New Jersey suspending Mr. Marinelli from the practice of law in
that state for two years and until further order of that court; the court’s April 19,
2022, order lifting the stay and directing Mr. Marinelli to show cause why the
functional reciprocal discipline of a two-year suspension with a fitness requirement
should not be imposed; and the statement of Disciplinary Counsel; and it appearing
that Mr. Marinelli has not filed either a response to the court’s show cause order or
his D.C. Bar R. XI, §14(g) affidavit, it is

       ORDERED that Scott M. Marinelli is hereby suspended from the practice of
law in the District of Columbia for two years with reinstatement conditioned on a
showing of fitness. See In re Sibley, 990 A.2d 483 (D.C. 2010), and In re Fuller,
930 A.2d 194, 198 (D.C. 2007) (explaining that a rebuttable presumption in favor of
identical reciprocal discipline applies unless one of the exceptions is established). It
is
No. 18-BG-573



      FURTHER ORDERED that, for purposes of reinstatement, Mr. Marinelli’s
suspension will not begin to run until such time as he files an affidavit that fully
complies with the requirements of D.C. Bar R. XI, § 14(g).

                                 PER CURIAM